Exhibit 10.43

SETTLEMENT AGREEMENT

dated

December 31, 2008

between

PDL BIOPHARMA, INC.,

and

ALEXION PHARMACEUTICALS, INC.

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS    1

2.

   FINAL RESOLUTION OF PATENT DISPUTES; AND RELEASE    6    2.1.    Final
Resolution    6    2.2.    Release by Parties    7

3.

   CERTAIN REPRESENTATIONS; AND NO CONTEST COVENANT    7    3.1.    Licensed
Homology Product Within Asserted Homology Claims    7    3.2.    Other Licensed
Products Within PDL Queen Patent Family Claims    7    3.3.    PDL Queen Patent
Family Valid and Enforceable    8    3.4.    Identification of Queen Patent
Family Challenges to Date    8    3.5.    No Future PDL Queen Patent Family
Challenges    9    3.6.    Responses Required by Law    11    3.7.   
Instructions to Disclosure Group and Alexion Affiliates    11

4.

   FINAL ADVERSE DECISION    11    4.1.    Absence of Final Adverse Decision   
11    4.2.    Effect of Final Adverse Decision; Procedure    11

5.

   ARBITRATION    13    5.1.    Provider; Scope of Arbitration    13    5.2.   
Arbitration Procedures and Rules; Limitation on Jurisdiction    13    5.3.   
Sole Permitted Remedies; Limits on Remedies; Enforcement    14    5.4.   
Equitable Relief    14    5.5.    Reasonable Attorneys’ Fees and Costs    14

6.

   BREACH OF NO CONTEST COVENANT    15    6.1.    PDL’s Reliance    15    6.2.
   Termination and Liquidated Damages    15    6.3.    Injunctive Relief    16

7.

   DISMISSAL OF THE LITIGATION    16    7.1.    Initial Stay    16    7.2.   
Dismissal with Prejudice    16

8.

   CONFIDENTIALITY    17    8.1.    Limited Permitted Disclosures    17    8.2.
   Disclosure Requires NDA    17    8.3.    Limits on Publicity    17    8.4.   
Stipulated Confidentiality Protective Order    18

9.

   GOVERNANCE PROVISIONS    18    9.1.    Power to Enter    18    9.2.   
Assignment    18    9.3.    Choice of Law    19

 

i

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

9.4.

   Retention of Jurisdiction by Court    20  

9.5.

   Integration and Headings    20  

9.6.

   Certain Actions Not Construed or Implied    20  

9.7.

   Cooperation    21  

9.8.

   Severability    21  

9.9.

   Drafting and Construction    21  

9.10.

   Limitation of Liability    21  

9.11.

   Interpretation    21  

9.12.

   Amendments to Settlement Agreement; Waiver    21  

9.13.

   Notices    22

 

ii

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

SETTLEMENT AGREEMENT

This Settlement Agreement is entered into effective December 31, 2008
(“Effective Date”) between PDL BioPharma, Inc., a corporation organized under
the laws of the State of Delaware, and Alexion Pharmaceuticals, Inc., a
corporation organized under the laws of the State of Delaware.

WHEREAS, PDL, as the assignee of the PDL Queen Patent Family, solely owns all
right, title and interest in, to and under the PDL Queen Patent Family, except
for those exclusive licenses and rights set forth on Exhibit E and non-exclusive
licenses that PDL has granted to a Third Party prior to the Effective Date;

WHEREAS, Alexion designed, developed, and sells the humanized antibody product
known as Soliris® (eculizumab) (“Soliris”), has other humanized antibody
products in development or planned to be in development, and may wish to
in-license rights to other humanized antibody products;

WHEREAS, on March 16, 2007, Alexion received approval from the United States
Food and Drug Administration for Soliris for the treatment of paroxysmal
nocturnal hemoglobinuria;

WHEREAS, on March 16, 2007, PDL filed a patent infringement lawsuit, PDL
BioPharma, Inc. v. Alexion Pharmaceuticals, Inc., D. Del. C.A. No. 07-156 (JJF),
and Alexion filed defenses and counterclaims (the “Litigation”);

WHEREAS, in the Litigation, the Parties disagreed concerning whether (i) Soliris
infringed and infringes the Asserted Homology Claims, (ii) the Asserted Homology
Claims and, according to Alexion, certain other claims of the Asserted Patents
were or are valid, and (iii) the Asserted Patents were or are enforceable;

WHEREAS, PDL and Alexion each respectively obtained extensive and thorough
advice of counsel and detailed factual information and legal analyses concerning
these issues; presented their respective positions and disagreements on these
issues to one another in the course of the Litigation; engaged in extensive
discussions with one another regarding infringement, validity, and
enforceability; and decided to resolve and settle their disputes, subject to the
terms and conditions of this Settlement Agreement (as defined below), and
further decided to resolve and settle their disputes forever regarding the
infringement, validity and enforceability of the PDL Queen Patent Family in
order to avoid protracted litigation of those disputed issues and the business
uncertainty and damage that litigation of those issues would cause, and thus to
compromise and settle those disputes as set forth in this Settlement Agreement
and the License Agreement.

THEREFORE, the Parties agree as follows:

 

  1. DEFINITIONS

The following terms used in this Settlement Agreement have the definitions
assigned to them in this Section 1 and shall include the singular as well as the
plural.

1.1. “Alexion.” Alexion Pharmaceuticals, Inc.

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.2. “Affiliate.” Any corporate or other entity which, directly or indirectly,
controls, is controlled by, or is under common control with a Party during the
term of this Agreement, where “control” means the ownership of more than fifty
percent (50%) of the voting shares of a corporation or other entity, or of
decision-making authority as to an unincorporated entity, provided, however,
that such corporation or other entity shall be an Affiliate only so long as such
control exists.

1.3. “Antibody Person.” Any Person that owns or controls any antibody
(including, without limitation, any monospecific, dual specific and bispecific
antibody, less-than-full-length antibody form (including, without limitation,
Fv, Fab, Fab’ and F(ab’)2), and any single chain antibody) product or that has,
conducts or controls any antibody (including, without limitation, any
monospecific, dual specific and bispecific antibody, less-than-full-length
antibody form (including, without limitation, Fv, Fab, Fab’ and F(ab’)2), and
any single chain antibody) discovery, development, manufacturing, sales or
commercialization program. For the avoidance of doubt, “Antibody Person”
includes any Sublicensee or any Person that is the surviving entity in a Change
of Control transaction with Alexion, provided that such Sublicensee or Person
otherwise satisfies the criteria of the preceding sentence.

1.4. “Asserted Defenses.” The defenses to infringement, and the assertions of
invalidity and unenforceability, and other defenses and counterclaims, as set
forth in: (a) Alexion’s Answer and Counterclaims, as amended, in the Litigation,
(b) Alexion’s interrogatory responses, as amended, in the Litigation, and
(c) Alexion’s claim construction briefs and supporting expert declarations, and
exhibits submitted to the Court supporting Alexion’s claim construction briefs
and expert reports, in the Litigation.

1.5. “Asserted Homology Claims.” Claims 1, 2, 6, 8, 17, 18, 26, 33, and 35 of
U.S. Patent No. 5,693,761; claims 1, 2, 3, and 10-19 of U.S. Patent
No. 5,693,762; and claims 1, 2, 5, 6, and 25-28 of U.S. Patent No. 6,180,370.

1.6. “Asserted Patents.” U.S. Patents Nos. 5,693,761; 5,693,762; and 6,180,370.

1.7. “Breach.” The meaning specified in Section 6.2 herein.

1.8. “Challenge.” Challenge, contest, or oppose in any court of law or other
governmental authority (including, but not limited to, in a proceeding before
the PTO or comparable or equivalent foreign governmental agency), or arbitral
forum, any of the PDL Queen Patent Family on any basis with respect to the
validity, enforceability, inventorship, patentability, scope, infringement,
ownership, or appropriate damages for infringement of any of the PDL Queen
Patent Family.

 

2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.9. “Change in Control.” Any of the following after the Effective Date:

(a) any Person or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934) (other than Alexion, any trustee or other
fiduciary holding securities under any employee benefit plan of Alexion, or any
company owned, directly or indirectly, by the stockholders of Alexion in
substantially the same proportions as their ownership of the common stock of
Alexion) becomes the beneficial owner (except that a Person shall be deemed to
be the beneficial owner of all shares that such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the sixty (60) day period
referred to in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of securities of Alexion or any direct or indirect parent of
Alexion representing more than fifty percent (50%) of the combined voting power
of Alexion’s or such direct or indirect parent’s then outstanding securities
entitled to vote generally in the election of directors;

(b) the consummation by Alexion or any direct or indirect parent of Alexion of a
merger or consolidation with any other Person or group, other than a merger or
consolidation which would result in the voting securities of Alexion or such
direct or indirect parent of Alexion outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than fifty
percent (50%) of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

(c) the stockholders of Alexion or any Alexion Affiliate approve a plan or
agreement for the sale or disposition by Alexion or any Alexion Affiliate of all
or substantially all of the consolidated assets of Alexion to any Person (other
than such a sale or disposition immediately after which such assets will be
owned directly or indirectly by the stockholders of Alexion in substantially the
same proportions as their ownership of the common stock of Alexion immediately
prior to such sale or disposition) and the satisfaction of all material
conditions to completion of the transaction, in which case the Alexion board of
directors shall determine the effective date of the Change in Control resulting
therefrom.

1.10. “Claims.” The meaning specified in Section 2.2(a) herein.

1.11. “Cure Period.” The meaning specified in Section 6.2 herein.

1.12. “Detailed Written Notice.” The meaning specified in Section 4.2(b) herein.

1.13. “Disclosure Group.” The Persons identified on Schedule 1.13.

1.14. “Dismissal with Prejudice.” A document to be filed in the Litigation
pursuant to Section 7.2, dismissing the Litigation with prejudice, attached
hereto as Exhibit A.

1.15. “Disputed Product.” The meaning specified in Section 4.2(a) herein.

1.16. “Effective Date.” The meaning specified in the preamble herein.

1.17. “European Opposition Proceedings.” Proceedings in, and appeals from, the
European Patent Office in which the validity or patentability of the PDL Foreign
Queen Patents is at issue.

 

3

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.18. “EPO.” The European Patent Office.

1.19. “FDA.” The United States Food and Drug Administration.

1.20. “Final Adverse Decision.” A decision that results in a material change to
any claim(s) of the PDL Queen Patent Family that was or were the subject of a
proceeding between PDL and a Third Party or a PTO Proceeding (or an equivalent
foreign patent office proceeding) resulting in such decision, by a court or
other body of competent jurisdiction from which no appeal has been or may be
taken, where such decision: (i) invalidates any such claim(s); (ii) cancels any
such claim(s); (iii) holds unenforceable any such claim(s); or (iv) amends any
such claim(s). Such decision must arise out of an action taken by a Third Party
or a PTO proceeding (or an equivalent foreign patent office proceeding) without
violation of Section 3.5 of this Settlement Agreement.

1.21. “Legal Materials.” Any and all opinions of counsel, attorney work product,
attorney-client privileged communications and/or any other legal analyses
regarding the validity, enforceability, inventorship, patentability, scope,
infringement, ownership, or appropriate damages for infringement of the PDL
Queen Patent Family or any patent or application therein. Notwithstanding the
foregoing, publicly available information, documents or materials without
further synthesis or analysis does not constitute Legal Materials.

1.22. “License Agreement.” The Patent License Agreement between PDL BioPharma,
Inc., and Alexion Pharmaceuticals, Inc., effective as of December 31, 2008.

1.23. “Licensed Homology Product.” The same meaning as that set forth in the
License Agreement.

1.24. “Licensed Product(s).” The same meaning as that set forth in the License
Agreement.

1.25. “Litigation.” The meaning specified in the Preamble.

1.26. “Material Assistance.” One or more of the following activities carried out
by, or at the direction of, any member of the Disclosure Group insofar as such
activities assist any Third Party to Challenge any of the PDL Queen Patent
Family:

(a) intentionally providing direct monetary assistance to any Third Party to
Challenge any of the PDL Queen Patent Family;

(b) intentionally providing or verbally summarizing to a Third Party any Legal
Materials insofar as such activity materially assists such Third Party to
Challenge the PDL Queen Patent Family; or

(c) voluntarily providing expert or opinion testimony in, or in preparation for,
a proceeding brought by a Third Party to Challenge any of the PDL Queen Patent
Family insofar as such activity materially assists such Third Party to Challenge
the PDL Queen Patent Family.

 

4

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Notwithstanding any of the foregoing, any actions conducted by any non-employee
director of (i) Alexion or (ii) any of its Affiliates included in the Disclosure
Group, on behalf of, or at the direction of, any Third Party to which such
Person owes a fiduciary duty or a duty of loyalty shall not constitute Material
Assistance.

1.27. “Net Sales.” The same meaning as that set forth in the License Agreement.

1.28. “No Contest Covenant.” The aggregate of the covenants, representations,
and warranties specified in Section 3.5(a) herein.

1.29. “Other Licensed Product.” The same meaning as that set forth in the
License Agreement.

1.30. “Parties.” PDL and Alexion.

1.31. “Party.” Either PDL or Alexion.

1.32. “PDL Foreign Queen Patents.” The patents and patent applications in the
PDL Queen Patent Family that have been issued (or, if not yet issued, that would
if granted be issued) by a patent office other than the PTO, including, without
limitation, any addition, continuation, continuation-in-part or division thereof
or any substitute application therefor; any patent issued with respect to such
patent applications, any reissue, extension or patent term extension of any such
patent; any confirmation patent or registration patent or patent of addition
based on any such patent; any issued or pending claims within any of the
foregoing; and any supplementary protection certificate with respect to any such
patent.

1.33. “PDL Queen Patent Family.” The patents and patent applications listed or
otherwise described in the first paragraph of Schedule 1.33, including, without
limitation, any addition, continuation, continuation-in-part or division thereof
or any substitute application therefor; any patent issued with respect to such
patent applications, any reissue, extension or patent term extension of any such
patent; any confirmation patent or registration patent or patent of addition
based on any such patent; any issued or pending claims within any of the
foregoing; and any supplementary protection certificate with respect to any PDL
Foreign Queen Patent.

1.34. “PDL U.S. Queen Patents.” The patents and patent applications in the PDL
Queen Patent Family issued (or, if not yet issued, that would if granted be
issued) by the PTO, including, without limitation, any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent applications, any reissue,
extension or patent term extension of any such patent; any confirmation patent
or registration patent or patent of addition based on any such patent; and any
issued or pending claims within any of the foregoing.

1.35. “PDL.” PDL BioPharma, Inc.

 

5

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

1.36. “Person.” An individual, partnership, limited liability company,
corporation, joint stock company, trust (including, without limitation, a
business trust), unincorporated association, joint venture, firm, enterprise or
other entity.

1.37. “Proviso.” The meaning specified in Section 3.5(d).

1.38. “PTO Proceeding.” A proceeding in the PTO involving one or more of the PDL
U.S. Queen Patents which proceeding does not involve Alexion. By way of example
only, and without limitation, PTO Proceeding includes reexamination and reissue
proceedings.

1.39. “PTO.” The U.S. Patent and Trademark Office.

1.40. “Released Person.” The meaning specified in Section 2.2(a) herein.

1.41. “Representatives.” The meaning specified in Section 4.2(b) herein.

1.42. “Settlement Agreement.” This settlement agreement, entered into effective
December 31, 2008, between PDL and Alexion.

1.43. “Soliris.” The meaning specified in the Preamble.

1.44. “Stipulated Confidentiality Protective Order.” The meaning specified in
Section 8.4 herein.

1.45. “Stipulated Joint Stay.” A stipulated stay of the Litigation to be filed
pursuant to Section 7.1, attached hereto as Exhibit B.

1.46. “Sublicensee.” The same meaning as that set forth in the License
Agreement.

1.47. “Third Party.” A Person that is not a Party or an Affiliate of a Party.

1.48. “Written Notice.” The meaning specified in Section 4.2(a) herein.

 

  2. FINAL RESOLUTION OF PATENT DISPUTES; AND RELEASE

2.1. Final Resolution. Alexion and PDL have obtained detailed factual and legal
information and have carefully analyzed and obtained detailed and thorough legal
advice and opinions concerning whether Soliris infringes the Asserted Homology
Claims and whether claims of the Asserted Patents are valid and enforceable.
Alexion and PDL have presented their respective positions and disagreements on
these issues to one another; engaged in extensive discussions with and
litigation against one another regarding infringement, validity, and
enforceability; and decided to resolve and settle their disputes regarding
infringement by Soliris of the Asserted Homology Claims and the validity and
enforceabililty of the Asserted Patents, subject to the terms and conditions of
this Settlement Agreement, and further decided to resolve and settle their
disputes forever regarding the infringement, validity and enforceability of the
PDL Queen Patent Family in order to avoid protracted litigation of those
disputed issues and the business uncertainty and damage that litigation of those
issues would cause.

 

6

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

2.2. Release by Parties.

(a) Effective upon the filing of the Dismissal with Prejudice pursuant to
Section 7.2, for just and valuable consideration, receipt of which is hereby
acknowledged, each Party, for and on behalf of itself and its Affiliates, and
each of their respective predecessors, successors, and assigns (a “Releasing
Person”), hereby acknowledges full and complete satisfaction of and fully and
forever releases, acquits, and discharges the other Party and its Affiliates and
each of their respective officers, directors, employees, servants, agents,
predecessors, successors and assigns (such Party and its Affiliates, together
with each of the foregoing Persons, each, a “Released Person”) from any and all
known or unknown claims, demands, actions and causes of action, suits, debts,
liabilities, orders, decrees, obligations, controversies, agreements, contracts,
covenants, promises, judgments, damages and liens whatsoever, whether suspected
or unsuspected, vested or contingent, in law or in equity, existing by statute,
common law, contract, or otherwise (collectively, “Claims”), which have existed,
do exist or may exist, whether prior to or as of the Effective Date, and which
arise directly out of (i) the Litigation or (ii) the manufacture, use, offer for
sale, sale, import or export of Soliris by or on behalf of Alexion or any of
Alexion’s Affiliates or licensees, including, without limitation any such
rights, claims or causes of action relating to, arising out of, brought in, or
that could have been brought in the Litigation. In the event that a Releasing
Person under this Section who has standing brings any Claim that is covered by,
and is in contravention of, the releases set forth in this Section 2.2(a)
against any Released Person, then, as applicable, Alexion or PDL (whichever
Party is within such Releasing Person group), shall indemnify, defend and hold
such Released Person harmless from and against any liability, damage, loss, cost
or expense (including, without limitation, reasonable attorneys’ fees and
expenses) arising out of or related to any such Claim.

(b) For the avoidance of doubt, notwithstanding anything in Section 2.2(a) or
this Settlement Agreement, neither Party releases the other Party or any other
Released Persons of the other Party from (i) any breach of the representations,
warranties or covenants in this Settlement Agreement or the License Agreement,
or (ii) Claims that arise after the Effective Date.

 

  3. CERTAIN REPRESENTATIONS; AND NO CONTEST COVENANT

3.1. Licensed Homology Product Within Asserted Homology Claims. Subject to
Section 4, Alexion, on behalf of itself and Alexion’s Affiliates, agrees and
stipulates that the manufacture, use, offer for sale, sale and/or import of the
Licensed Homology Product infringes one or more of the unexpired claims of the
Asserted Homology Claims.

3.2. Other Licensed Products Within PDL Queen Patent Family Claims. Subject to
Section 4, Alexion, on behalf of itself and Alexion’s Affiliates, agrees and
stipulates that each of the products currently identified on Exhibit A to the
License Agreement, or that Alexion adds to Exhibit A to the License Agreement
pursuant to the License Agreement, infringes one or more of the unexpired claims
of the PDL U.S. Queen Patents and/or the PDL Queen Patent Family.

 

7

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

3.3. PDL Queen Patent Family Valid and Enforceable. Alexion, on behalf of itself
and Alexion’s Affiliates, further agrees and stipulates that each of the claims
of any present or future issued patents within the PDL Queen Patent Family is
valid and enforceable, subject to the Proviso.

For the avoidance of doubt, the representations and stipulations made by Alexion
in the foregoing Sections 3.1 through 3.3 are solely for the purposes of this
Settlement Agreement and the License Agreement and shall not be deemed to be an
admission for the purposes of any claim by or against, or any litigation or
other proceeding between a Third Party and Alexion or any Affiliate of Alexion
(to which PDL or any of its Affiliates is not a party with respect to the PDL
Queen Patent Family) and shall not limit Alexion’s right to defend itself as set
out in Section 2.6(e) of the License Agreement.

3.4. Identification of Queen Patent Family Challenges to Date. Except as
specifically disclosed on Exhibit C, Alexion, on behalf of itself and Alexion’s
Affiliates, represents and warrants as of the Effective Date that since
September 16, 2006, no member of the Disclosure Group, and no Third Party at the
direction of any member of the Disclosure Group, has carried out any one or more
of the following activities:

(a) intentionally provided direct monetary assistance to any Antibody Person to
Challenge, or to prepare to Challenge, any of the PDL Queen Patent Family;

(b) intentionally provided or verbally summarized to any Antibody Person any
Legal Materials insofar as such activity materially assisted such Antibody
Person to Challenge, or to prepare to Challenge, any of the PDL Queen Patent
Family; or

(c) voluntarily provided expert or opinion testimony in, or in preparation for,
a proceeding brought, or being prepared to be brought, by any Antibody Person to
Challenge any of the PDL Queen Patent Family insofar as such activity materially
assisted such Antibody Person to Challenge, or prepare to Challenge, any of the
PDL Queen Patent Family.

Notwithstanding any of the foregoing, any actions conducted by any non-employee
director of (i) Alexion or (ii) any of its Affiliates included in the Disclosure
Group, on behalf of or at the direction of any Third Party to which such Person
owes a fiduciary duty or a duty of loyalty shall not be subject to, or
considered a breach of, the representations and warranties set forth in this
Section 3.4. For the avoidance of doubt communications that solely involved
Alexion’s counsel and counsel for the recipient of any subpoena, whether
in-house or external, during the Litigation regarding such subpoena are not
subject to the disclosure obligations.

 

8

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

3.5. No Future PDL Queen Patent Family Challenges.

(a) Alexion, on behalf of itself and Alexion’s Affiliates (in each case, for
purposes of this subsection 3.5(a), meaning activities by or on behalf of any
member of the Disclosure Group or, in the case of Alexion’s or any of its
Affiliates’ employees, within the scope of such individual’s employment),
agrees, covenants, represents, and warrants that neither Alexion nor any of
Alexion’s Affiliates, nor any member of the Disclosure Group, will, from the
Effective Date forward:

(i) intentionally file or otherwise initiate any lawsuit, arbitration
proceeding, interference, reexamination or opposition proceeding or any other
proceeding in which Alexion or any Affiliate of Alexion alleges or seeks a
determination that any of the PDL Queen Patent Family is invalid or
unenforceable (except as set forth in Section 4.2(e));

(ii) intentionally perform any act that constitutes Material Assistance;

(iii) intentionally refuse to pay any royalties to PDL under the License
Agreement on the ground that one or more claims of an issued patent within the
PDL Queen Patent Family is invalid or unenforceable (unless such claim(s) were
the subject of a Final Adverse Decision); or

(iv) intentionally terminate the License Agreement on the ground that one or
more claims of an issued patent within the PDL Queen Patent Family is invalid or
unenforceable (unless such claim(s) were the subject of a Final Adverse
Decision).

Notwithstanding any of the foregoing, any actions conducted by any non-employee
director of (i) Alexion or (ii) any of its Affiliates included in the Disclosure
Group, solely on behalf of or at the direction of one or more Third Parties to
which such Person owes a fiduciary duty or a duty of loyalty, shall not
constitute an act by or on behalf of Alexion or its Affiliates and shall not be
subject to, or considered a breach of the provisions set forth in, this
Section 3.5(a).

(b) Nothing contained in this Section 3 or elsewhere in this Settlement
Agreement prevents Alexion from characterizing the technical aspects of one or
more claims of the PDL Queen Patent Family in (i) prosecuting Alexion’s or its
Affiliate’s own patent applications (or those to which Alexion or its Affiliate
has an exclusive license), (ii) any litigation with a Third Party concerning a
patent owned or exclusively licensed to Alexion or its Affiliate or (iii) any
litigation with a Third Party concerning a Licensed Product or any other product
of Alexion or its Affiliate.

(c) Alexion, on behalf of itself and Alexion’s Affiliates, covenants and agrees
that promptly after the Effective Date and in any event within twenty (20) days
of the Effective Date, Alexion shall file with the EPO, and any other necessary
European agencies requested by PDL, a withdrawal of any opposition that Alexion
has filed or has caused to be filed (which Alexion will not refile or cause to
be refiled) against any of the PDL Foreign Queen Patents and shall not after the
Effective Date file a Notice of Appeal or Grounds for Appeal in any such
opposition.

 

9

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(d) Alexion, on behalf of itself and Alexion’s Affiliates, forever releases and
waives its right to challenge the validity and enforceability of any issued
patent within the PDL Queen Patent Family in any future litigation, arbitration,
interference, reexamination, opposition or other proceeding; provided, however,
that Alexion shall not be prohibited from referencing and relying on a decision
by a court or other body of competent jurisdiction from which no appeal has
timely been or may be taken holding one or more claims of any of the PDL Queen
Patent Family to be invalid or unenforceable where such decision has arisen out
of an action taken by a Third Party without a Breach of the No Contest Covenant
and as set forth in Section 4.2(e), where such reference and reliance by Alexion
is made solely in a dispute concerning whether a Licensed Product continues to
be a Licensed Product or whether a royalty is payable and/or whether a Licensed
Product continues to be a Licensed Product or whether a royalty continues to be
payable following a Final Adverse Decision as permitted in Sections 4 and 5 of
this Settlement Agreement (such proviso, the “Proviso”).

(e) PDL expressly acknowledges and agrees that neither Alexion nor Alexion’s
Affiliates can control, and that, except with respect to a breach of this
Section 3.5, Alexion therefore shall not be held responsible or liable for, the
actions of any Third Party (including but not limited to its development,
commercialization or marketing partners) that may later decide to challenge the
validity or enforceability of any of the PDL Queen Patent Family in any court,
agency (including, without limitation, the PTO), or tribunal, or in any
litigation, arbitration, interference, or other proceeding. For the avoidance of
doubt, the foregoing does not (i) prohibit or otherwise limit PDL from asserting
any of its rights under this Settlement Agreement, including, without
limitation, PDL’s rights under Section 6, or (ii) limit or otherwise narrow
Alexion’s obligations under this Settlement Agreement, including, without
limitation, Alexion’s obligations under Section 3.5(a), or under the License
Agreement.

(f) Notwithstanding anything to the contrary contained herein or in the License
Agreement, PDL hereby acknowledges and agrees that no Antibody Person shall (for
so long as such Person is an Antibody Person) be bound or otherwise restricted
by or otherwise have any obligations under the No Contest Covenant or any of the
representations, warranties or covenants (including, without limitation, any
stipulations) set forth in Section 3 of this Settlement Agreement or under or
with respect to any other provision of this Settlement Agreement, provided that
no Licensed Product forms any jurisdictional basis for the filing or
continuation of any proceeding or action brought by such Antibody Person or
thereafter becomes a subject of such proceeding or action. Notwithstanding the
foregoing, no such Antibody Person may file or participate in a re-examination
(or foreign equivalent of a re-examination) on any of the PDL Queen Patent
Family unless (i) such Antibody Person has an antibody that is not a Licensed
Product and that is in Phase III development or later or (ii) a re-examination
(or foreign equivalent of a re-examination) was initiated by or on behalf of, or
participation was commenced by, such Antibody Person at least (12) months prior
to such Person acquiring rights to a Licensed Product.

 

10

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

3.6. Responses Required by Law. If Alexion or an Affiliate of Alexion or any
member of the Disclosure Group is required by law, rule, regulation, legal
process, or statute (including, without limitation, pursuant to any subpoena) to
provide documents, information and/or testimony to a Third Party in connection
with a Third Party litigation, arbitration, interference or other proceeding,
then such Person’s provision of responsive documents, information and/or
testimony under the circumstances set forth in this Section 3.6 shall not
constitute a breach of this Settlement Agreement, provided that such Person
provides written notice to PDL of such requirement as far in advance of the
disclosure as is reasonably practicable and provides no more documents,
information and/or testimony than is so required. Notwithstanding the foregoing,
Alexion or its Affiliates (or any member of the Disclosure Group) may include
non-responsive documents in connection with a response to a subpoena to mitigate
the time and effort involved in responding to such subpoena. Alexion and
Alexion’s Affiliates (and any member of the Disclosure Group), after
consultation with its or their legal counsel, may rely on such legal counsel’s
advice in determining whether it is reasonable to conclude that the provision of
any documents, information and/or testimony would be reasonably required under
the circumstances set forth above and given the applicable laws and regulations.
Such reliance on legal advice shall not be a complete defense with respect to a
Breach to the extent that PDL proves by clear and convincing evidence that such
advice was clearly and substantively incorrect.

3.7. Instructions to Disclosure Group and Alexion Affiliates. Alexion shall in
writing notify the members of the Disclosure Group of the obligations under the
No Contest Covenant and shall in writing direct such members not to perform any
act that would constitute a breach of the No Contest Covenant.

 

  4. FINAL ADVERSE DECISION

4.1. Absence of Final Adverse Decision. If no Final Adverse Decision has
occurred, then the stipulations in Sections 3.2 and 3.3 shall remain in effect
and Alexion shall continue to pay royalties to PDL with respect to the Other
Licensed Products as required under the License Agreement.

4.2. Effect of Final Adverse Decision; Procedure.

(a) Written Notice. Following a Final Adverse Decision, Alexion may provide
written notice (“Written Notice”) to PDL specifying each Other Licensed Product
that Alexion asserts no longer constitutes an Other Licensed Product (each, a
“Disputed Product”); provided, however, that Alexion shall not reassert or rely
on any of the assertions of invalidity and unenforceability as set forth in, as
applicable: (i) Alexion’s Answer and Counterclaims, as amended, in the
Litigation, and (ii) Alexion’s interrogatory responses, as amended or
supplemental, in the Litigation as grounds for establishing that a Disputed
Product no longer constitutes an Other Licensed Product.

(b) Meeting of Representatives. Promptly following receipt of a Written Notice
by PDL, the Parties shall each designate a representative (collectively the
“Representatives”) and such Representatives shall meet in an attempt to
informally resolve

 

11

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

whether each Disputed Product identified in the Written Notice is not an Other
Licensed Product. If the Representatives are unable to resolve such issue within
sixty (60) days after their first meeting, then either Party may at any time
thereafter provide the other Party with written notice specifying the terms of
such disagreement in reasonable detail (“Detailed Written Notice”).

(c) CEO Meeting. Upon receipt of a Detailed Written Notice, the chief executive
officers of PDL and Alexion shall meet at a mutually agreed upon time and
location in an attempt to informally resolve whether each Disputed Product
identified in the Written Notice is not an Other Licensed Product.

(d) Precondition to Litigation. Either Party may initiate litigation proceedings
if: (i) the chief executive officers do not resolve whether each Disputed
Product identified in the Written Notice is not an Other Licensed Product within
sixty (60) days of receipt of a Detailed Written Notice; or (ii) prior to the
expiration of such sixty (60) days, the chief executive officers mutually agree
that they are unlikely to resolve such issue. Neither Party may initiate
litigation proceedings before then.

(e) [*] Final Adverse Decision. Notwithstanding Section 3.3 or Section 3.5(d) or
the foregoing provisions set forth in this Section 4.2, Alexion [*] a Final
Adverse Decision with respect to (i) [*], (ii) [*]; and (iii) [*], where such
[*] Alexion is made [*] regarding whether a [*], and/or whether a [*], under the
License Agreement following such [*]. For the avoidance of doubt, in any [*],
and/or whether a [*], under the License Agreement following such [*], Alexion
shall [*], as applicable: (i) Alexion’s Answer and Counterclaims, as amended, in
the Litigation, and (ii) Alexion’s interrogatory responses, as amended or
supplemental, in the Litigation [*], except to the extent that such [*].

(f) Escrow. Rather than paying royalties to PDL (or PDL’s successor(s) in
interest) on each such Disputed Product after Alexion provides the Written
Notice regarding such Disputed Product, Alexion may pay such royalties into an
interest-bearing escrow account.

(g) Final Adjudication.

(i) After any final, non-appealable determination of any litigation on whether
the Disputed Product continues to be an Other Licensed Product, if PDL prevails
in such litigation and Alexion paid royalties into an interest-bearing escrow
account, then PDL shall, as its sole and exclusive remedy with respect to the
subject matter of the litigation, recover the escrowed royalties plus the
accrued interest from escrow and reasonable attorneys’ fees and costs incurred
because of the litigation without any additional relief available.

(ii) If Alexion prevails in such litigation, it shall, as its sole and exclusive
remedy with respect to the subject matter of the litigation, recover the
escrowed royalties plus the accrued interest from escrow and reasonable
attorneys’ fees and costs incurred because of the litigation without any
additional relief available. If Alexion paid any royalties payable to PDL
pursuant to the License Agreement on any Disputed Product instead of paying
royalties on each such Disputed Product into an interest-bearing escrow account,
then PDL shall

 

12

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

immediately refund to Alexion all such royalties paid to PDL from the date
Alexion provided the Written Notice regarding such Disputed Product to PDL
through the date of the final, non-appealable determination (or a final decision
from which no appeal was timely taken) of such litigation plus the accrued
interest.

(iii) For the avoidance of doubt, if a Disputed Product adjudicated in the
litigation no longer constitutes an Other Licensed Product, then Alexion would
no longer have an obligation to pay a royalty to PDL under Section 3.2 of the
License Agreement with respect to such Disputed Product. In the event that
Alexion fails to pay royalties to PDL pursuant to the License Agreement or to
deposit royalties into an interest-bearing escrow as set forth herein, then PDL
may argue in any such litigation that it is entitled to additional damages,
including treble the amount of such royalties (although the presence of the
foregoing provision is not an admission by Alexion that PDL would be entitled to
any treble or other damages). In addition, the Parties agree that the prevailing
Party shall be awarded reasonable attorney’s fees and costs.

 

  5. ARBITRATION

5.1. Provider; Scope of Arbitration. Any dispute about or otherwise relating to
whether Alexion has Breached the No Contest Covenant of this Settlement
Agreement must be submitted by the Parties exclusively to arbitration
administered by JAMS (www.jamsadr.com) in New York, NewYork, as further provided
below. This Section 5 applies only to Breaches of the No Contest Covenant and
not to any other dispute.

5.2. Arbitration Procedures and Rules; Limitation on Jurisdiction.

(a) The arbitration must be conducted by a three-member arbitration panel
selected from the then-extant JAMS neutral roster as follows: each Party shall
select one Party-appointed JAMS arbitrator from the then-extant JAMS
Intellectual Property Roster within thirty (30) days from a demand for
arbitration. The third arbitrator shall be an arbitrator from the then-extant
JAMS Federal Judge Roster that the two Party-appointed arbitrators shall select
by agreement. If the two Party-appointed arbitrators cannot agree on the third
arbitrator, then the third arbitrator shall be selected by JAMS from the
then-extant JAMS Federal Judge Roster.

(b) The arbitration must be conducted pursuant to the JAMS Comprehensive
Arbitration Rules extant when the arbitration demand is made, except that if
such rules conflict with any provision of this Settlement Agreement, the latter
controls. Any arbitration proceeding hereunder must be held in English and a
transcribed record must be prepared in English. The decision of the arbitrator
panel will be that of the majority of the arbitrators, and must be in writing
and set forth the basis therefor; provided that the arbitrators shall comply
with, and render a decision that is consistent with, the terms and conditions of
this Section 5 and Section 6.2 (including that PDL must prove in the
arbitration, by a preponderance of the evidence, that Alexion Breached the No
Contest Provision and did not cure such Breach during the applicable Cure
Period, as set forth in Section 6.2). Such decision shall be final, binding, and
non-appealable, provided that the provisions of this Section 5.2 have been
complied with.

 

13

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(c) Discovery must be permitted by the arbitration panel (and such discovery
shall be within the scope of California Code of Civil Procedure Sections 1283.05
and 1283.1); provided that all discovery must be completed within sixty
(60) days of the appointment of the arbitration panel.

(d) The sole liability issue to be resolved in such arbitration is whether PDL
has proved in that arbitration, by a preponderance of the evidence, that Alexion
has Breached the No Contest Provision.

5.3. Sole Permitted Remedies; Limits on Remedies; Enforcement.

(a) If PDL prevails, the arbitration panel must award to PDL (1) the liquidated
damages amounts specified in Section 6 (i.e., $[*] if there has been no Change
in Control and $[*] if there has been a Change in Control) and (2) reasonable
attorneys’ fees and costs incurred because of the arbitration.

(b) If Alexion prevails, the arbitration panel must award to Alexion reasonable
attorneys’ fees and costs incurred because of the arbitration.

(c) The arbitration panel only has the power to determine whether there has been
a Breach of the No Contest Covenant and if there is a Breach, then whether such
Breach was cured during the Cure Period as set forth in Section 6.2, and if such
Breach was not cured during the Cure Period, then to award only those remedies
specified in Section 6.2, as set forth in this Section 5.3 and subject to the
terms and conditions of Section 6.2, and does not have the power to award any
other damages or relief of any other kind to either Party.

(d) Subject to Section 5.2, judgment on such award may be entered and enforced
in any court having jurisdiction thereof.

5.4. Equitable Relief. Nothing in this Settlement Agreement shall be deemed as
preventing either Party from seeking injunctive relief (or any other provisional
or equitable remedy) from any court having jurisdiction over the Parties and the
subject matter of the dispute, including, without limitation, to the extent
necessary to protect either Party’s name, proprietary information, intellectual
property, trade secrets, know-how or any other similar proprietary or
contractual rights.

5.5. Reasonable Attorneys’ Fees and Costs. The prevailing Party in the
arbitration must be awarded reasonable attorneys’ fees and costs incurred by
reason of the arbitration.

 

14

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

  6. BREACH OF NO CONTEST COVENANT

6.1. PDL’s Reliance. Alexion and PDL agree, represent, and warrant that, based
on their analyses and judgments regarding their businesses and patents, the
market for humanized antibodies, the value of the PDL Queen Patent Family, the
market for patent licensing, the consideration exchanged herein, and the terms
of this Settlement Agreement:

(a) PDL is relying materially on Alexion’s agreement to comply fully and in all
respects with the No Contest Covenant, and PDL will be severely and irreparably
injured and will suffer substantial, irreparable loss if Alexion in any respect
Breaches the No Contest Covenant;

(b) As of the Effective Date, the reasonable royalty value of the Asserted
Homology Claims is four percent (4 %) of net sales of products covered by the
Asserted Homology Claims and is expected to increase above this level;

(c) PDL has made concessions and sacrifices to Alexion in its licensing revenue
and licensing business in exchange for Alexion’s promises, covenants,
representations, and warranties in this Settlement Agreement; and

(d) Alexion did not pay royalties to PDL for Soliris prior to the Effective
Date.

6.2. Termination and Liquidated Damages. Alexion and PDL therefore agree that,
in the event that PDL makes a good faith determination that Alexion has breached
the No Contest Covenant of this Settlement Agreement (a “Breach”), PDL will
provide notice to Alexion of such Breach no later than ninety (90) days from
when a Section 16 officer of PDL first becomes actually aware of such Breach (or
it will no longer have a right to claim that Alexion has Breached the No Contest
Covenant with regard to such alleged Breach). Alexion will have ten (10) days
after receipt of such notice to cure such Breach (the “Cure Period”) (although
the presence of this cure provision is not an admission by PDL that any such
Breach of the No Contest Covenant is curable). If Alexion fails to cure such
Breach during the Cure Period or the Breach is not curable, then PDL must submit
the dispute to arbitration pursuant to Section 5 to determine whether Alexion
has Breached the No Contest Covenant (or, if applicable, failed to cure such
Breach during the Cure Period) within sixty (60) days from the expiration of
such Cure Period. For the avoidance of doubt, if PDL does not within such sixty
(60) day period submit such dispute to arbitration pursuant to Section 5 to
determine whether Alexion has Breached the No Contest Covenant (or if
applicable, failed to cure such Breach during the Cure Period), PDL will no
longer have any right to claim that Alexion has Breached the No Contest Covenant
with regard to such alleged Breach. Only if an arbitrator panel has issued a
decision pursuant to a proceeding conducted in accordance with Section 5 that
PDL has proved in that arbitration, by a preponderance of the evidence, that
Alexion has Breached the No Contest Provision prior to December 2, 2014, shall
PDL be immediately entitled to the following relief upon written notice to
Alexion that is delivered within ten (10) days after the arbitrator panel’s
decision:

(a) With respect to each Other Licensed Product, at PDL’s discretion, PDL may
increase the royalty payable under Section 3.2 of the License Agreement with
respect to such Other Licensed Product, prospectively thereafter, to [*] of Net
Sales.

(b) At PDL’s discretion, PDL may terminate Alexion’s right under Section 2.3 of
the License Agreement to add any products to Exhibit A of the License Agreement.

 

15

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(c) Upon PDL’s written request, Alexion must immediately pay PDL liquidated
damages of:

(i) if there has been no Change in Control at the time of Alexion’s Breach, [*]
for the harm to and decreased value of PDL’s licensing business resulting from
PDL’s agreements with Alexion and the harm PDL will suffer from the business
uncertainty caused by the disagreement and Alexion’s Breach of the No Contest
Covenant; or

(ii) if there has been a Change in Control at the time of Alexion’s Breach, [*]
for the harm to and decreased value of PDL’s licensing business resulting from
PDL’s agreements with Alexion and the harm PDL will suffer from the business
uncertainty caused by the disagreement and Alexion’s Breach of the No Contest
Covenant.

For the avoidance of doubt, PDL shall be entitled to receive the relief set
forth in Section 6.2(c) only once regardless of the number of Breaches of the No
Contest Covenant. If PDL shall receive the relief set forth in Section 6.2(c)(i)
or Section 6.2(c)(ii) with respect to a Breach of the No Contest Covenant, then
Section 6.2(c) shall expire in its entirety. The relief set forth in this
Section 6.2 and Section 6.3 shall be PDL’s sole and exclusive remedies for any
Breach(es) of the No Contest Covenant.

6.3. Injunctive Relief. The Parties agree and stipulate that regardless of any
possibility or opportunity for cure in this Settlement Agreement, PDL will be
immediately and irreparably injured by Alexion’s Breach of the No Contest
Covenant herein, and Alexion stipulates and agrees to the entry of injunctive
relief, specific performance, and any other appropriate emergency relief in any
court with jurisdiction prohibiting Alexion’s continued violations of No Contest
Covenant herein. Notwithstanding the foregoing, in no event shall PDL be
entitled to any injunction or other equitable relief in any way restricting the
manufacture, use, offer for sale, sale or import of Soliris by or on behalf of
Alexion or any Alexion Affiliate or any of its licensees.

 

  7. DISMISSAL OF THE LITIGATION.

7.1. Initial Stay. Within three (3) business days of receipt of the initial
twelve million five hundred thousand U.S. dollar (US $12,500,000) payment
specified by the License Agreement, the Parties must cause their counsel to
execute and file a Stipulated Joint Stay, attached hereto as Exhibit B, whereby
the Litigation would be stayed for six (6) months after the Effective Date.

7.2. Dismissal with Prejudice. Subject to Alexion’s payment of the second twelve
million five hundred thousand U.S. dollar (US $12,500,000) payment specified by
the License Agreement, within three (3) business days of receipt of that second
payment, the Parties must cause their counsel to execute the Dismissal with
Prejudice, which dismissal will promptly be filed by counsel for PDL and will be
deemed to be effective as of the Effective Date.

 

16

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

  8. CONFIDENTIALITY

8.1. Limited Permitted Disclosures. Other than the fact that the Parties have
resolved the Litigation, and the fact that the Parties have entered into this
Settlement Agreement, the Parties must not disclose the terms of this Settlement
Agreement to any Third Party except under the terms and conditions set forth in
Section 3.6 or this Section 8:

(a) with the prior written consent of the other Party;

(b) to any governmental body demanding such terms which has jurisdiction to
compel production;

(c) to the U.S. Securities Exchange Commission or any equivalent foreign
regulatory authority, with a request for confidential treatment of the financial
terms;

(d) as otherwise may be required by law, legal processes, or accounting
requirements;

(e) to legal counselors, auditors, or other similar professionals representing a
Party; or

(f) as required by a Third Party (and only to the extent it is so required by
such Third Party) in connection with any diligence for an actual or potential
bona fide business transaction with such Third Party concerning or including
Licensed Products (including, without limitation, financings and acquisitions).

8.2. Disclosure Requires NDA. When providing a disclosure under Sections 8.1(a),
8.1(e) or 8.1(f), the divulging Party will, absent written agreement of the
other Party to the contrary and to the extent permitted by law, enter into a
written non-disclosure agreement with the receiving Party under which the
receiving Party agrees to keep such disclosed information in strict confidence.
When disclosing under Sections 8.1(b), 8.1(c) or 8.1(d), the disclosing Party
will (i) provide written notice to the other Party of such requirement as far in
advance of the disclosure as is reasonably practicable, and (ii) disclose no
more information than is reasonably required. Each divulging Party may rely on
its legal counsel’s advice in determining whether it is reasonable to conclude
that any disclosure described in Sections 8.1(b), 8.1(c) or 8.1(d) would be
reasonably required under applicable laws and regulations (including, for
example, under legal process or accounting requirements), in which case such
disclosure will not be a breach of Section 8.1.

8.3. Limits on Publicity. The Parties will issue a joint press release
concerning the Parties’ entry into this Agreement in the form attached as
Exhibit D. Other than the foregoing and except in accordance with Sections 3.6
or 8.1, neither Party shall publicly disclose the material terms or conditions
of this Agreement unless expressly authorized to do so by the other Party, which
authorization shall not be unreasonably withheld, conditioned or delayed or
except to the extent previously disclosed in compliance with this Agreement. In
the event such other Party authorizes such disclosure, then the Parties will
work together to develop a mutually acceptable disclosure.

 

17

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

8.4. Stipulated Confidentiality Protective Order. Notwithstanding any of the
foregoing in this Section 8, the Parties acknowledge and agree that, to the
extent any terms or conditions of this Section 8 conflict with any of the terms
and conditions of the Stipulated Confidentiality Protective Order, filed on
September 5, 2007 in the Litigation (the “Stipulated Confidentiality Protective
Order”), the terms and conditions of the Stipulated Confidentiality Protective
Order shall govern and control but solely with respect to those actual documents
that were obtained in the Litigation and are subject to the Stipulated
Confidentiality Protective Order. For the avoidance of doubt, this Section 8.4
shall not apply in the circumstances described in Sections 8.1(a) through
8.1(f), or to any information or documents or other materials that (i) are
generally available to the public; (ii) were or are provided to Alexion or any
of its Affiliates by any Person other than PDL in connection with the
Litigation; or (iii) were known to Alexion or any of its Affiliates prior to the
Litigation; or (iv) were independently created by or on behalf of Alexion or any
of its Affiliates without reliance on any confidential documents provided by PDL
to Alexion pursuant to the Litigation.

 

  9. GOVERNANCE PROVISIONS

9.1. Power to Enter. Each Party represents and warrants to the other Party that
(i) it has all requisite legal and corporate power and authority to enter into
this Settlement Agreement and to carry out and perform all of its obligations
under this Settlement Agreement, (ii) no other Person has any interest in the
Claims released by such Party herein, or any portion thereof, and (iii) it has
not assigned, transferred, conveyed, alienated or otherwise disposed of, or
suffered to be assigned, transferred, conveyed, alienated or otherwise disposed
of, any Claims released herein, or any portion thereof.

9.2. Assignment.

(a) Assignment by Alexion.

(i) Alexion may freely assign or otherwise transfer this Settlement Agreement
(or any rights or obligations under this Settlement Agreement) without the
consent of PDL, provided that any such assignee or transferee agrees in writing
to be bound by the terms of this Settlement Agreement, and provided further that
Alexion shall not assign or otherwise transfer this Settlement Agreement except
together with the License Agreement. Upon such assignment or other transfer,
neither Section 3.5(a)(i) nor Section 3.5(d) nor any other provision of this
Settlement Agreement shall prohibit such assignee or transferee from filing or
otherwise initiating or participating in any lawsuit or arbitration proceeding
that alleges or seeks a determination that one or more claims of an issued
patent within the PDL Queen Patent Family is invalid or unenforceable, provided
that no Licensed Product forms any jurisdictional basis on which such lawsuit or
proceeding is filed or continued or thereafter becomes a subject of such lawsuit
or proceeding. In addition, and without limiting Section 3.5(f), if such
assignee or transferee is an Antibody Person that directly or indirectly
acquires Alexion or a controlling interest in Alexion (whether by operation of
law, merger (regardless of which entity is the surviving entity), stock, or
asset purchase or through any other structure or transaction) (where
“controlling” has the meaning specified in Section 1.2), neither Section
3.5(a)(i) nor Section 3.5(d) nor any other provision of this Settlement
Agreement shall prohibit such assignee

 

18

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

or transferee, for so long as such assignee or transferee is an Antibody Person,
from filing or otherwise initiating or participating in any interference,
reexamination or opposition proceeding that seeks a determination that one or
more claims of an issued patent within the PDL Queen Patent Family is invalid or
unenforceable, provided that no Licensed Product forms any jurisdictional basis
on which such proceeding is filed or continued or thereafter becomes a subject
of such proceeding.

(ii) Alexion and PDL each acknowledge and agree that this Settlement Agreement
will be binding upon any Person to which Alexion sells, transfers or assigns all
or substantially all of its rights and interests relating to any of the Licensed
Products, and Alexion shall, as a condition to any such sale, transfer or
assignment, cause any such recipient to acknowledge and agree to the same in
writing. Upon such sale, transfer or assignment, neither Section 3.5(a)(i) nor
Section 3.5(d) nor any other provision of this Settlement Agreement shall
prohibit such recipient from filing or otherwise initiating or participating in
any lawsuit or arbitration proceeding that alleges or seeks a determination that
one or more claims of an issued patent within the PDL Queen Patent Family is
invalid or unenforceable, provided that no Licensed Product forms any
jurisdictional basis on which such lawsuit or proceeding is filed or continued
or thereafter becomes a subject of such lawsuit or proceeding. In addition, and
without limiting Section 3.5(f), if such recipient is an Antibody Person that
directly or indirectly acquires Alexion or a controlling interest in Alexion
(whether by operation of law, merger (regardless of which entity is the
surviving entity), stock, or asset purchase or through any other structure or
transaction) (where “controlling” has the meaning specified in Section 1.2),
neither Section 3.5(a)(i) nor Section 3.5(d) shall, for so long as such
recipient is an Antibody Person, prohibit such recipient from filing or
otherwise initiating or participating in any interference, reexamination or
opposition proceeding in which such recipient seeks a determination that one or
more claims of an issued patent within the PDL Queen Patent Family is invalid or
unenforceable, provided that no Licensed Product forms any jurisdictional basis
on which such proceeding is filed or continued or thereafter becomes a subject
of such proceeding.

(b) Assignment by PDL. PDL may freely assign or otherwise transfer this
Settlement Agreement (or any rights or obligations under this Settlement
Agreement) without the consent of Alexion, provided that any such assignee or
transferee agrees in writing to be bound by the terms of this Settlement
Agreement, and provided further that PDL shall not assign or otherwise transfer
this Settlement Agreement except together with the License Agreement. PDL and
Alexion each acknowledge and agree that this Settlement Agreement will be
binding upon any Person to which PDL sells, transfers or assigns all or
substantially all of its rights, title or interests in or to any of the PDL
Queen Patent Family and that PDL shall, as a condition to any such sale,
transfer or assignment, cause any such assignee or transferee to agree in
writing to be bound by the terms of this Settlement Agreement.

9.3. Choice of Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of New York that are
applicable to contracts between New York residents to be performed wholly within
New York, without regard to the conflict of laws provisions thereof.

 

19

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

9.4. Retention of Jurisdiction by Court. The Parties hereby stipulate,
acknowledge and agree that the United States District Court for the District of
Delaware shall retain jurisdiction over the Parties for all purposes pertaining
to the execution and performance of the terms and conditions set forth herein,
including, without limitation, entry of judgment pursuant to the terms of this
Settlement Agreement. The Parties to this Settlement Agreement are responsible
for complying with the terms of the Settlement Agreement regardless of the
dismissal of the Litigation with prejudice and the Court retains jurisdiction
specifically to enforce the remaining obligations that survive the dismissal.

9.5. Integration and Headings. The Parties, and each of them, represent and
warrant that, as to the subject matter hereof: this Settlement Agreement and the
License Agreement and, to the extent referenced in Section 8, the Stipulated
Confidentiality Protective Order set forth the entire agreement between PDL and
Alexion; no promise, inducement, understanding, or agreement not expressly
contained therein has been made; this Settlement Agreement and the License
Agreement and, to the extent referenced in Section 8, the Stipulated
Confidentiality Protective Order merge any and all previous negotiations and
agreements between the Parties; and the terms of this Settlement Agreement and
the License Agreement are contractual and not merely recitals. The headings
contained in this Settlement Agreement are for reference purposes only and do
not comprise any portion of this Settlement Agreement.

9.6. Certain Actions Not Construed or Implied. Nothing in this Settlement
Agreement shall be construed as:

(a) requiring the filing of any patent application, the securing of any patent
or the maintaining of any patent in force;

(b) a warranty or representation that any design, development, manufacture, use,
lease or sale of any humanized antibody product, or the use of any method
pertaining to humanized antibodies, will be free from infringement of the patent
rights of Third Parties. THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, EXCEPT FOR
ANY WARRANTIES EXPRESSLY SET FORTH HEREIN. ALL PARTIES HEREBY DISCLAIM ALL OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED (INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF FITNESS FOR PARTICULAR USE OR OF MERCHANTABILITY) OR
ASSERTED TO ARISE BY IMPLICATION UNDER ANY STATUTE, RULE OR REGULATION OF ANY
JURISDICTION;

(c) an obligation to furnish any manufacturing or technical information or
assistance; or

(d) conferring by implication, estoppel or otherwise any license or other right
under any patent, except the licenses and rights expressly granted herein
(including, but not limited to, the licenses under the License Agreement).

 

20

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

9.7. Cooperation. Each of the Parties hereto must execute and deliver any and
all additional papers, documents, and other assurances, and must do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out the intent of the Parties.

9.8. Severability. If any provision of this Settlement Agreement is declared
invalid, illegal or unenforceable by any court of competent jurisdiction, then
such provision will be reformed to the extent legally practical to accomplish
the legal intent of the Parties and such reformed provision will be deemed a
provision of this Settlement Agreement as though originally included herein. If
the provision deemed invalid, illegal or unenforceable is of such a nature that
it cannot be so adjusted, the provision will be deemed deleted from this
Settlement Agreement as though the provision had never been included herein. If
any provision of this Settlement Agreement is deemed invalid or unenforceable,
the Parties agree to negotiate, in good faith, a substitute valid provision
which most nearly meets the Parties’ intent in entering into this Settlement
Agreement. In either case, the remaining provisions of this Settlement Agreement
will remain in full force and effect.

9.9. Drafting and Construction. All Parties and their counsel have reviewed and
had the opportunity to contribute to the drafting of this Settlement Agreement,
and the rule of construction providing that any ambiguities are to be resolved
against the drafting Party will not be employed in the interpretation of this
Settlement Agreement. This Settlement Agreement will be construed as drafted by
both Parties.

9.10. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SETTLEMENT AGREEMENT, IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE
DAMAGES (SUBJECT, IF APPLICABLE, TO SECTION 4.2(f) (LAST SENTENCE OF ESCROW
SECTION)) OR ANY LOST PROFITS OR LOST REVENUES EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF THIS SETTLEMENT
AGREEMENT OR ITS IMPLEMENTATION (INCLUDING ARISING OUT OF OR RELATING TO ANY
BREACH OF ANY OF THE TERMS OR CONDITIONS OF THIS SETTLEMENT AGREEMENT). FOR THE
AVOIDANCE OF DOUBT, AND NOTWITHSTANDING ANYTHING IN THIS SECTION 9.10 TO THE
CONTRARY, THIS SECTION 9.10 DOES NOT DIMINISH OR OTHERWISE AFFECT PDL’S RIGHTS
UNDER SECTIONS 6.2 OR 6.3 OF THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THIS
LIMITATION OF LIABILITY APPLIES ONLY TO THE SETTLEMENT AGREEMENT AND NOT THE
LICENSE AGREEMENT.

9.11. Interpretation. All references to Schedules, Exhibits and Sections in this
Settlement Agreement shall be references to Schedules, Exhibits and Sections of
this Settlement Agreement except as otherwise expressly provided herein.

9.12. Amendments to Settlement Agreement; Waiver.

(a) Authorized Writing Only. This Settlement Agreement may be amended or
modified only by an instrument in writing duly executed by the authorized
representatives of the Parties. This Settlement Agreement cannot be modified
orally or by course of conduct.

 

21

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(b) No Waiver or Partial Waiver. The delay or failure of a Party to exercise any
right, power, remedy, or privilege hereunder or failure to strictly enforce any
breach, violation, default, provision or condition will not impair any such
right, power, remedy or privilege nor will it constitute a waiver thereof or
acquiescence thereto unless explicit written notice is provided. Any waiver,
permit, consent, or approval of any kind regarding any breach, violation,
default, provision or condition of this Settlement Agreement must be made in
writing and signed by both Parties and will be effective only to the extent
specifically set forth in such writing.

9.13. Notices. All notices required or permitted to be given hereunder must be
in writing and shall be valid and sufficient if dispatched by overnight mail,
postage prepaid, return receipt requested, or if dispatched by confirmed fax,
addressed as follows:

If to Alexion:

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, CT 06410

Tel.: 203-272-2596

Fax.: 203-271-8198

ATTENTION: Chief Executive Officer

                          cc: General Counsel

with a copy (not to constitute notice) to:

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Attention: Gerald J. Flattmann Jr.

Facsimile: (212) 446-6460

If to PDL:

PDL BioPharma, Inc.

932 Southwood Boulevard

Incline Village, NV 89451

Tel: 775-832-8500

Fax: 775-832-8501

ATTENTION: Chief Executive Officer

                          cc: General Counsel

 

22

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

with a copy (not to constitute notice) to:

Vernon M. Winters

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Tel.: 650-802-3005

Fax.: 650-802-310

The aforementioned address of either Party may be changed at any time by giving
ten (10) days advance notice to the other Party in accordance with the
foregoing.

[The remainder of this page is intentionally left blank.]

 

23

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement
Agreement as of the Effective Date.

 

PDL:     Alexion: PDL BioPharma, Inc.     Alexion Pharmaceuticals, Inc. By:  
/s/ John P. McLaughlin     By:   /s/ Leonard Bell Name:   John P. McLaughlin    
Name:   Leonard Bell Title:   CEO     Title:   CEO

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Schedule 1.13

The following Persons shall be included in the Disclosure Group but only if and
for so long as such Person is an employee or director of Alexion (and if any
such Person is no longer an employee or director of Alexion, then such Person
shall be automatically excluded from the Disclosure Group) and as each
Section 16 officer or director becomes a Section 16 officer or director of
Alexion, such Person shall be deemed to be automatically included in the
Disclosure Group until such time as such Person is no longer an employee or
director of Alexion (at which time such Person shall be automatically excluded
from the Disclosure Group):

[*]

 

SCH 1.13-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

Schedule 1.33

PDL Queen Patent Family

The following patents and patent applications, whether listed herein or not,
including, without limitation, any addition, continuation, continuation-in-part
or division thereof or any substitute application therefor; any patent issued
with respect to such patent applications, any reissue, extension or patent term
extension of any such patent, and any confirmation patent or registration patent
or patent of addition based on any such patent (also known as the “Queen et al.
patents”) are the PDL Queen Patent Family. All such patents and patent
applications are agreed by the Parties to be included as a “PDL Queen Family
Patent” even if not listed specifically herein.

[*]

 

* PCT International Publication Number and International Publication Date

 

SCH 1.13-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

EXHIBIT A

Dismissal with Prejudice

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

   )    PDL BIOPHARMA, INC.,    )       )   
                                     Plaintiff,    )       )                v.
   )    C.A. No. 07-156 (JJF)    )    ALEXION PHARMACEUTICALS, INC.,    )      
)                                         Defendant.    )   

STIPULATION AND ORDER OF DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, it is hereby
stipulated by and between plaintiff, PDL BioPharma, Inc., and defendant, Alexion
Pharmaceuticals, Inc., that this action, including all claims and counterclaims,
be and hereby is dismissed in its entirety with prejudice effective December 31,
2008, subject to the terms and conditions of the Settlement Agreement and the
Patent License Agreement, each dated December 31, 2008.

Each party shall bear its own costs, expenses and attorneys fees.

 

A-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP     YOUNG, CONAWAY, STARGATT & TAYLOR, LLP
         

Jack B. Blumenfeld (#1014)

Karen Jacobs Louden (#2881)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899-1347

(302) 658-9200

jblumenfeld@mnat.com

klouden@mnat.com

   

Josy W. Ingersoll (#1088)

John W. Shaw (#3362)

Andrew A. Lundgren (#4429)

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, DE 19801

jingersoll@ycst.com

jshaw@ycst.com

alundgren@ycst.com

Attorneys for Plaintiff

PDL BioPharma, Inc.

   

Attorneys for Defendant

Alexion Pharmaceuticals, Inc.

SO ORDERED this              day of                         , 2009.

 

   Honorable Joseph J. Farnan, Jr.

 

A-2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

EXHIBIT B

Stipulated Joint Stay

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

   )    PDL BIOPHARMA, INC.,    )       )   
                                     Plaintiff,    )       )                v.
   )    C.A. No. 07-156 (JJF)    )    ALEXION PHARMACEUTICALS, INC.,    )      
)                                         Defendant.    )   

STIPULATION AND ORDER STAYING LITIGATION

WHEREAS, PDL Biopharma, Inc. and Alexion Pharmaceuticals, Inc. (collectively
“the Parties”) have entered into a Settlement Agreement and a Patent License
Agreement contingent upon the Court’s entry of this Stipulation and Order;

NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS, subject to the approval of the
Court:

(1) This action is stayed until July 3, 2009, and all existing scheduled dates
are hereby vacated, without prejudice to the parties’ rights.

(2) Upon the Parties’ satisfaction of the terms and conditions of the Parties’
resolution of the Settlement Agreement and Patent License Agreement, the Parties
will file a stipulation of dismissal of the above-captioned matter with
prejudice on or before July 3, 2009.

 

B-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

(3) If this action is not dismissed with prejudice on or before July 3, 2009,
the Parties are directed to appear before this Court for a status conference on
July 7, 2009, at 10:00 a.m., or such other time as the Court may set.

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP     YOUNG, CONAWAY, STARGATT & TAYLOR, LLP
         

Jack B. Blumenfeld (#1014)

Karen Jacobs Louden (#2881)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899-1347

(302) 658-9200

jblumenfeld@mnat.com

klouden@mnat.com

   

Josy W. Ingersoll (#1088)

John W. Shaw (#3362)

Andrew A. Lundgren (#4429)

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, DE 19801

jingersoll@ycst.com

jshaw@ycst.com

alundgren@ycst.com

Attorneys for Plaintiff

PDL BioPharma, Inc.

   

Attorneys for Defendant

Alexion Pharmaceuticals, Inc.

SO ORDERED this              day of                         , 2008.

 

   Honorable Joseph J. Farnan, Jr.

 

B-2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

EXHIBIT C

Section 3.4 Disclosures

None.

 

C-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

EXHIBIT D

Press Release

 

LOGO [g76341g73a82.jpg]       LOGO [g76341g66k38.jpg]

ALEXION PHARMACEUTICALS AND PDL BIOPHARMA RESOLVE PATENT DISPUTE

Alexion Licenses PDL’s Queen et al. Patents for Soliris®

January 5, 2009. Incline Village, Nevada, and Cheshire, Connecticut – PDL
BioPharma, Inc. (NASDAQ: PDLI) and Alexion Pharmaceuticals, Inc. (NASDAQ: ALXN)
today jointly announced that the companies have entered into a definitive
license agreement and settlement agreement that resolve the legal disputes
between them relating to Alexion’s humanized antibody, Soliris® (eculizumab) and
PDL’s patents known as the Queen et al. patents.

Under the agreements announced today, PDL has granted Alexion a license under
certain claims in the Queen patent portfolio, and provided Alexion a covenant
not to sue in respect of other claims in the Queen patent portfolio, thus
permitting Alexion to commercialize Soliris® for all indications under the Queen
patents. In consideration of this license, Alexion will pay PDL $25 million. No
additional payments will be owed by Alexion to PDL under the Queen patents in
respect of Soliris® sales for any indication. As part of the settlement, Alexion
has confirmed that the Queen patent claims are valid and that Soliris® employs
technology covered under the Queen patents. Further, Alexion has agreed not to
challenge or assist other parties in challenging the validity of the Queen
patents in the future.

PDL’s Queen patents are related to the humanization of antibodies. Soliris® was
approved in the U.S. and European Union in 2007 as a treatment for patients with
paroxysmal nocturnal hemoglobinuria (“PNH”), a rare, debilitating and
life-threatening blood disease. The use of Soliris® as a treatment for other
rare and severe disorders is in early stages of investigation.

Under the license agreement announced today, PDL has separately granted Alexion
the right to take a royalty-bearing license under PDL’s Queen patents to
commercialize additional Alexion humanized antibodies that may be covered by the
Queen patents in the future. In the event that Alexion takes such a license,
Alexion will pay PDL a royalty of 4% of net sales of such non-Soliris products.
Additional terms of the agreements were not disclosed.

 

D-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

“PDL helped revolutionize the development of therapeutic antibodies to treat
patients with previously untreatable and devastating conditions,” said Leonard
Bell, M.D., Chief Executive Officer of Alexion.

John P. McLaughlin, President and Chief Executive Officer of PDL said, “We
appreciate Alexion’s efforts to resolve the dispute and its acknowledgement
about our patents’ strength. Soliris® is an important therapeutic product, and
it serves a critical – and otherwise underserved – market.”

With the closing of these agreements, the previously announced claims filed by
PDL and counterclaims filed by Alexion in the U.S. District Court for the
District of Delaware will be dismissed.

About Soliris®

Soliris® is the first product approved for the treatment of paroxysmal nocturnal
hemoglobinuria (PNH) in the U.S. and Europe. PNH is a rare, debilitating, and
life-threatening blood disorder defined by the destruction of red blood cells,
or hemolysis. In patients with PNH, hemolysis can cause life-threatening
thromboses, recurrent pain, kidney disease, disabling fatigue, impaired quality
of life, severe anemia, pulmonary hypertension, shortness of breath and
intermittent episodes of dark-colored urine (hemoglobinuria). Soliris® is the
only treatment that blocks this hemolysis before it occurs.

About Alexion

Alexion Pharmaceuticals, Inc. is a biopharmaceutical company working to develop
and deliver life-changing drug therapies for patients with serious and
life-threatening medical conditions. This press release and further information
about Alexion Pharmaceuticals, Inc. can be found at: www.alexionpharm.com.

About PDL BioPharma

PDL BioPharma, Inc. was a leader in the humanization of monoclonal antibodies
and enabled the discovery of a new generation of targeted treatments for cancer
and autoimmune diseases. This press release and further information about PDL
BioPharma, Inc. can be found at: www.pdl.com.

Forward Looking Statement

This press release contains forward-looking statements. Each of these
forward-looking statements involves risks and uncertainties. Actual results may
differ materially from those, express or implied, in these forward-looking
statements, including because Alexion or PDL fail to timely fulfill their
respective obligations under the settlement agreement or patent license
agreement. PDL and Alexion expressly disclaim any

 

D-2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

obligation or undertaking to release publicly any updates or revisions to any
forward-looking statements contained herein to reflect any change in their
respective expectations with regard thereto or any change in events, conditions
or circumstances on which any such statements are based for any reason, except
as required by law, even as new information becomes available or other events
occur in the future. All forward-looking statements in this press release are
qualified in their entirety by this cautionary statement.

# # #

 

D-3

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

EXHIBIT E

Exclusive Licenses and Rights Granted by PDL to a Third Party Prior to the
Effective Date

[*]

 

E-1

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.